Order entered October 27, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00836-CV
                              No. 05-20-00837-CV
                              No. 05-20-00838-CV
                              No. 05-20-00840-CV

               IN RE LAWRENCE MAURICE HILL, Relator

         Original Proceedings from the 195th Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F15-00455-Y, F15-00465-Y,
                       F15-00732-Y & F15-0014841-Y

                                    ORDER
                Before Justices Osborne, Reichek, and Browning

      Based on the Court’s opinion of this date, we DENY relator’s October 12,

2020 motion to lift and recall his arrest warrant and/or reduce his bond, and we

DISMISS these original proceedings for want of jurisdiction.


                                           /s/    AMANDA L. REICHEK
                                                  JUSTICE